 Case 2:18-cv-13958-AC-APP ECF No. 12 filed 07/12/19                  PageID.28      Page 1 of 2



                          UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MICHIGAN

KAREN LEE                                            )
                                                     )
                      Plaintiff,                     )       No. 2:18-cv-13958-AC-APP
       vs.                                           )       Hon. Avern Cohn
                                                     )
SCREENING REPORTS, INC.                              )
                                                     )
                      Defendant.                     )
                                                     )

    STIPULATION CONCERNING ADJOURNMENT OF STATUS CONFERENCE

       IT IS HEREBY STIPULATED by and between Plaintiff Karen Lee and Defendant

Screening Reports Inc., (“SRI”), through their respective attorneys of record, as follows:

       WHEREAS the Court has scheduled a status conference in this matter for August 1, 2019

(Doc. 11);

       WHEREAS Plaintiff’s counsel has a previously scheduled prepaid vacation from July 29th

through August 2nd;

       WHEREAS Plaintiff’s counsel has spoken to Defendant’s counsel about adjourning the

status conference and Defendant’s counsel does not object to an adjournment;

       It is hereby STIPULATED and AGREED by and between the undersigned counsel that the

status conference currently scheduled for August 1, 2019 is adjourned for thirty (30) days.

       It is agreed that this Stipulation can be executed by facsimile signatures.
Case 2:18-cv-13958-AC-APP ECF No. 12 filed 07/12/19     PageID.29    Page 2 of 2



/s/ Geoffrey H. Baskerville         /s/ Joseph S. Messer
Geoffrey H. Baskerville             Joseph S. Messer
FRANCIS & MAILMAN, P.C.             Stephanie A. Strickler
1600 Market Street, Suite 2510      MESSER STRICKLER LTD
Philadelphia, PA 19103              225 West Washington Street, Suite 575
(215) 735-8600                      Chicago, IL 60606
gbaskerville@consumerlawfirm.com    312-334-3440
                                    312-334-3465
Counsel for Plaintiff               jmesser@messerstrickler.com
                                    sstrickler@messerstrickler.com

                                    Counsel for Defendant
                                    Screening Reports, Inc.
